Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant argues the prior art of record, Muir (US 2018/0132686), does not disclose or suggest “when the cleaner is seen from above in a state where the dust container is disposed at a lowermost portion and a cyclone flow axis (A1) of the cyclone part if vertically disposed, a first extension line (L6) and a second extension line (L7) are defined as passing through the first point (P1) and extending tangentially to the main body, at least a portion of the manipulation part is disposed in a region formed by an outer surface of the main body and the first and second extension lines” (refer to pages 15-17 of Applicant’s Remarks). However, Examiner respectfully disagrees. 
The first annotated figure 3 below shows an expanded view from the second annotated figure 3 below, which was used in the Non-Final Rejection filed on 04/13/2022, in order to clarify the first and second extension lines (L6 and L7) in relation to the main body when the cyclone axis is vertically disposed. Both extension lines (L6 and L7) are extending tangentially to a portion of the main body and the manipulation part is disposed in the region formed by the outer surface of the body main and the first and second extension lines (first annotated figure 3), as required by the claim. Therefore, the previous rejection remains in place. 



    PNG
    media_image1.png
    643
    425
    media_image1.png
    Greyscale

First Annotated Figure 3. 


    PNG
    media_image2.png
    505
    246
    media_image2.png
    Greyscale

Second Annotated Figure 3 (used in Non-Final Rejection from 04/13/2022). 

Additionally, the Applicant argues the “axial line of Muir does not equate to the extension direction of the handle axis” (page 16 in Applicant’s Remarks). However, Examiner respectfully disagrees.  As stated in claim 1, “the handle axis (A6) extends along an axial line (L5) having a certain length within a length range of the handle body.” From this limitation, it is understood that the axial line is required to have a length that is within the length boundaries of the handle body. As shown in previous rejection and annotated figure 4a, the handle body is the shaded region (see below) and the axial line is defined to be a certain length that falls within the length range of the handle body (defined as the dotted line boundaries in figure 4a below), as required by the claim. Therefore, the previous rejection remains in place. 

    PNG
    media_image3.png
    533
    306
    media_image3.png
    Greyscale

Annotated Figure 4a.
In response to 35 U.S.C. 112(f), applicant argues the claim limitations “a movable part,” “a manipulation part,” and “a transfer part” from claim 1 do not invoke 35 U.S.C. 112(f), see pages 11-12 of Applicant’s Remarks, filed on 07/13/2022. However, the argument is not persuasive because applicant did not amend the claim to add structure, material, or acts that are sufficient to perform the claimed function; or present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function (please refer to MPEP 2181). Therefore, the Examiner’s interpretation under 35 U.S.C. 112(f) from Non-Final Rejection, pages 3-5, filed on 04/13/2022, remains in place. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1: “a movable part configured to move along a space between an outer portion of the filter part and inner circumference surface of the body in the body”
Claim 1: “a manipulation part…for moving the movable part”
Claim 1: “a transfer part…connecting the movable part to the manipulation part”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 22, paragraph 158, and figures 7-8 disclose that the structure that corresponds to the movable part is a frame with a ring.
Figures 7-8 disclose that the structure that corresponds to the manipulation part is an arm which connects to the transfer part to make it move. 
Page 18, paragraph 133, and figures 7-8 disclose that the structure that corresponds to the transfer part is a rod.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muir (US 2018/0132686).
Regarding claim 1, Muir discloses a cleaner (item 100, figure 1) comprising: 
a suction part (item 30, paragraph 0052, figure 3 below); 

    PNG
    media_image4.png
    422
    702
    media_image4.png
    Greyscale

a main body (item 102, figure 3 above) comprising a body (defined by the structure of item 218, figure 4a below) and a body cover configured to open or close a lower portion of the body (item 324, paragraph 0058, figure 4b), the body comprising a cyclone part (within item 218, paragraph 0056, figure 4a below) configured to separate dust from air suctioned through the suction part and a dust container (item 210) configured to store the dust separated by the cyclone part, 


    PNG
    media_image5.png
    483
    475
    media_image5.png
    Greyscale

	
a handle part coupled to the main body (handle part is defined by the shaded region in the first annotated figure 4a below; the handle part is to the right side of the upper end and lower end boundaries), the handle part comprising a handle body (structure of handle part identified in first annotated figure 4a; handle part is defined by the shaded region and is to the right side of the upper and lower end boundaries) including a handle axis (L5, identified in annotated figure 3 below); 

    PNG
    media_image6.png
    533
    204
    media_image6.png
    Greyscale

First Annotated Figure 4a.
a filter part (item 316 includes item 314, figure 3 above) disposed in the body and configured to filter the air such that the air separated from the dust in the cyclone part passes through the filter part (paragraph 0056); 
a movable part (includes items 400, 414, and 422, figure 4a above) configured to move along a space between an outer portion of the filter part and an inner circumference surface of the body in the body (moves in area between the outer surface of item 314 and within structure of item 218); 
a manipulation part (item 408, paragraph 0065, figure 4a above) disposed outside the main body (portion of manipulation part is outside the main body structure) and configured to be manipulated for moving the movable part; and
a transfer part (item 416, figure 4a) passing through the main body and connecting the movable part to the manipulation part, 
wherein, when the cleaner is seen from above in a state where the dust container is disposed at a lowermost portion and a cyclone flow axis (A-A axis in figure 4a) of the cyclone part is vertically disposed (item 210 is at a lower most portion when item 102 is vertically disposed, seen in figure 4a and seen in figure 3, once rotated 90 degrees to the right):
wherein the handle axis extends along an axial line having a certain length within a length range of the handle body (certain length of the axial line is within the range of the handle body; axial line is L5 in annotated figure 3 below and is identified to be a solid line with two distinctive end points, P1 and P2), 
wherein the axial line comprises a first point (P1, annotated figure 3) disposed farthest away from the main body and a second point (P2, annotated figure 3) disposed closest to the main body, and 
wherein a first extension line (L6, annotated figure 3) and a second extension line (L7, annotated figure 3) are defined as passing through the first point (P1) and extending tangentially to the main body (annotated L6 and L7 below are tangential to item 102 relative to item 102 structure in figure 3 above), at least a portion of the manipulation part is disposed in a region formed by an outer surface of the main body and the first and second extension lines (the right side portion of the manipulation part, item 408, falls within the boundary created from the L6, L7 and outer wall of item 102; boundary is indicated by dotted lines in annotated figure 3 below).

    PNG
    media_image7.png
    505
    246
    media_image7.png
    Greyscale

Annotated Figure 3. 
Regarding claim 2, Muir discloses the cleaner as claimed in claim 1, wherein at least a portion of the manipulation part is disposed outside the region formed by the outer surface of the main body and the first and second extension lines (left side of manipulation part is disposed outside dotted region in annotated figure 3 above, in that a portion of 408 is within the housing and outside of the triangle boundary shown above). 

Regarding claim 3, Muir discloses the cleaner as claimed in claim 1, wherein at least a portion of the transfer part is covered by the handle part (handle part is laterally outside item 416 to the right and covers item 416, figures 4a and 4b). 
Regarding claim 4, Muir discloses the cleaner as claimed in claim 1, wherein a distance between the cyclone flow axis (A-A, second annotated figure 4a below) and the transfer part is set to be longer than a distance between the cyclone flow axis and an inner circumference surface where cyclone flow is generated (cyclone flow generated at item 310, figure 4a) in the cyclone part (both distances are identified in second annotated figure 4a below).

    PNG
    media_image8.png
    458
    553
    media_image8.png
    Greyscale

Second Annotated Figure 4a. 
Regarding claim 5, Muir discloses the cleaner as claimed in claim 1, wherein the main body has a cylindrical shape (figure 3), a horizontal width of the handle part is less than a diameter of the main body (figure 2), and the manipulation part is separated from a floor surface (understood to be the floor of a room, consistent with applicant’s disclosure) when the main body and the handle part are located to contact the floor surface (manipulation part, as identified in second annotated figure 4a above, does not contact the floor when handle and item 102 are both contacting the surface).  

Regarding claim 12, Muir discloses the cleaner as claimed in claim 1, further comprising: 
a guide rib protruding from the main body (item 330 protrudes laterally from body, figure 3), and configured to guide vertical movement of manipulation part (guide rib guides the manipulation part movement by stopping the vertical movement of the manipulation part as cleaner moves from position in figure 5a to position in figure 5b); 
and an elastic member (item 424, figure 4a) protruding into a movement path of the manipulation part (the movement path is defined by the track along outside edge of item 210, best seen in figures 4a an 4b; item 424 extends into the movement path as the cleaner is moved from position in figure 4a to position in figure 4b) and configured to elastically supported a lower portion of the manipulation part (item 424 supports the manipulation part via intermediate components, figure 4a). 

Regarding claim 20, Muir discloses the cleaner as claimed in claim 1, wherein the movable part comprises: 
a frame having a ring shape (item 414, figure 4a above); 
a connection part (item 400) extending radially outward from the frame (item 400 extends radially outward from inner most portion of item 422, as seen from above, figure 4a) and connecting the frame to the transfer part (via item 400); and 
a pressurization rib (item 422) extending downward from an outer lower end of the frame (item 422 extends below the outer lower most end of item 400, figure 4a), and 
wherein the connection part extends radially outward from a lower portion of the pressurization rib (outer portion of item 400 extends radially outward from inner most portion of lower surface of item 422, as seen from above). 

Regarding claim 21, Muir discloses the cleaner as claimed in claim 1, wherein the movable part comprises: 
a frame having a ring shape (item 400, figures 4a and 5a); and 
a cleaning part including an elasticity-deformable material (item 422, paragraph 0071) and a cleaning surface configured to clean the filter part (item 414, paragraph 0071, figure 4a) and the cleaning part being supported by the frame (paragraphs 0069-0070, figure 4a above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (US 2018/0132686). 
Regarding claim 22, Muir discloses the cleaner as claimed in claim 21, further comprising an air guide (considered to be along item 312, figure 3) configured to guide a flow of the air passing through the filter part, wherein: the filter part is disposed under the air guide (item 314, which is included in filter part, is considered to be beneath surface of item 312 when viewing at orientation in figure 3), the cleaning part is disposed to surround a perimeter of an outer circumference of the air guide at a standby position of the movable part (item 422 surrounds a portion of outer surface of item 312 at the position in figures 4a and 5a), the air guide comprises a contact surface contacting the cleaning surface (contact surface is considered to be surface area where item 414 contacts item 312 in position in figures 4a and 5a). 
Muir does not explicitly disclose a diameter of the contact surface is greater than a diameter of the cleaning surface. However, for the cleaning surface (item 414) to function as intended and clean along the contact surface, the cleaning surface must necessarily be a smaller diameter to scrub the contact surface. Therefore, though the structural relationship between the contact surface and cleaning surface are not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the resilient cleaning surface (item 414) is smaller than the contact surface in order for the cleaning surface to engage the contact surface to ensure the perforations are kept clean and improve the air flow efficiency of the cleaner unit (paragraph 0071).   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (US 2018/0132686), further in view of Milne (US Patent No. 8,156,609).
Regarding claim 23, Muir discloses the cleaner as claimed in claim 1, wherein the main body further comprises a suction motor (item 302, figure 3) configured to generate a suction force, a battery (item 3026, figure 3) for supplying power to the suction motor, the dust container is disposed under the suction motor in an extension direction of the cyclone flow axis of the cyclone part (item 210 is below item 302, figure 3), and the manipulation part is disposed to be higher than the suction motor (manipulation part, as identified in second annotated figure 4a above, is higher than item 302 when in position of figure 3).
Muir does not explicitly disclose the battery is provided in the handle part and the suction motor and the manipulation part are disposed upward from the battery. However, Milne teaches a cleaner (item 10, figure 1) comprising a battery (item 14, figure 1) provided in the handle part (handle part is defined by item 12, and item 14 is within the lower end of item 12, figure 1) for supplying power to the suction motor with the suction motor (not seen in figures but within upper portion of item 12, figure 2) disposed upward from the battery (item 14 at lowermost portion of item 12, figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the batteries instead in the handle part below the manipulation part and suction motor (corresponding to items 408 and 302 in Muir), as taught by Milne, as a simple substitution of a known element to produce the predictable result of supplying power to the vacuum motor.  
Substituting a battery from outside the handle part, as disclosed by Muir, to inside the handle part, as taught by Milne, does not change the intended use of the battery; the location of the battery (outside or inside the handle part) will still perform its intended use of supplying power to the cleaner. 
Allowable Subject Matter
Claims 6-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the closest art of record (Muir) discloses the cleaner as claimed in claim 1, wherein the manipulation part comprises: a first part covered by the handle part (considered to be the left portion of manipulation part, to the left of the fastener, as seen in second annotated figure 4a above); a second part extending from the first part and disposed outside the main body and the handle part (considered to be the right portion of the manipulation part, to the right of the fastener, as seen in second annotated figure 4a above; the right portion is outside item 102 surface and handle body boundaries). However, Muir, alone or in combination, does not teach, suggest, or make obvious a neck part having a width which is less than a horizontal-direction width of the first part and the second part, and the handle part comprises a slot configured to guide movement of the neck part, as required by the claim, in combination with the additional elements of the claim. 
Claims 7-11 would also be allowable as being dependent on an allowable claim. 
Regarding claim 13, the closest art of record (Muir) discloses the cleaner as claimed in claim 12, wherein the elastic member (item 424) provides an elastic force on the manipulation part when an external force is not applied to the manipulation part (item 424 applies support to manipulation part via intermediate components). However, Muir, alone or in combination, does not teach, suggest, or make obvious, the elastic force of the elastic member is not provided to the manipulation part after the elastic member deviates from the movement path of the manipulation part due to the external force applied to the manipulation part, as required by the claim, in combination with the additional elements of the claim. 
Regarding claim 14, the closest art of record (Muir) discloses the cleaner as claimed in claim 12, wherein the elastic member comprises aa supporting body (middle portion of item 424, figure 4a) having a bent shape (considered to be arcuate shaped) and being configured to support the manipulation part (item 424 plus middle portion supports manipulation part via intermediate components). However, Muir, alone or in combination, does not teach, suggest, or make obvious, a first elastic body extending from a lower end of the supporting body and contacting the guide rib; and a second elastic body extending from an upper end of the supporting body and contacting the guide rib, as required by the claimed, in combination with the additional elements of the claim.
Claims 15-16 would also be allowable as being dependent on an allowable claim. 
Regarding claim 17, the closest art of record (Muir) discloses the cleaner as claimed in claim 1, however, Muir, alone or in combination, does not teach, suggest, or make obvious, wherein the body comprises a guide body protruding outward from the body, where the guide body also includes a movement space configured to enable movement of the transfer part, and an opening in an upper sidewall of the guide body, the transfer part being configured to pass through the opening, as required by the claimed, in combination with the additional elements of the claim.
Claims 18-19 would also be allowable as being dependent on an allowable claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasper (US 2014/0215751) discloses a cleaner comprising a suction part, a main body, a handle part, a filter part, a movable part, a manipulation part, and a transfer part. 
Fan (US Patent No. 9,687,128) discloses a cleaner comprising a suction part, a main body comprising a body and body cover, a movable part, a manipulation part and a transfer part. 
Muir (US 2018/0132685), which represents the same vacuum cleaner as Muir (US 2018/0132686), includes identical figures to Muir 2018/0132686 with the exception of Figure 6a (see below) which is understood to show an additional side view without the representation of the internal components of figure 3 (from both US 2018/0132686 and US 2018/0132685). Figure 6a from Muir 2018/0132685 shows a vacuum cleaner comprising a suction part, a main body comprising a body and a body cover, a handle part, a filter part, a movable part, a manipulation part and a transfer part.  For clarification purposes, figure 6a provides an expanded view on how the extension lines (L6 and L7) interact with the main body when the cyclone axis is vertically disposed, as similarly shown in figure 3. Both extension lines (L6 and L7) are extending tangentially to a portion of the main body and the manipulation part is disposed in the region formed by the outer surface of the body main and the first and second extension lines (annotated figure 6a below).

    PNG
    media_image9.png
    645
    491
    media_image9.png
    Greyscale

Annotated Figure 6a. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723